Exhibit 99.2 Investor Update – January 28, 2010 References in this update to “Air Group,” “Company,” “we,” “us,” and “our” refer to Alaska Air Group, Inc. and its subsidiaries, unless otherwise specified. This update includes actual fourth quarter and full-year 2009 consolidated statistical information and forecasted operational and financial information for our subsidiaries Alaska Airlines, Inc. (Alaska) and Horizon Air Industries, Inc. (Horizon).Our disclosure of operating cost per available seat mile, excluding fuel and other items, provides us (and may provide investors) with the ability to measure and monitor our performance without these items.The most directly comparable GAAP measure is total operating expense per available seat mile.However, due to the large fluctuations in fuel prices, we are unable to predict total operating expense for any future period with any degree of certainty.In addition, we believe the disclosure of fuel expense on an economic basis is useful to investors in evaluating our ongoing operational performance.Please see the cautionary statement under “Forward-Looking Information.” Please see our press release dated today for actual financial and statistical information for the fourth quarter and full year of 2009. Forward-Looking Information This update contains forward-looking statements subject to the safe harbor protection provided by Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995. These statements relate to future events and involve known and unknown risks and uncertainties that may cause actual outcomes to be materially different from those indicated by any forward-looking statements.For a comprehensive discussion of potential risk factors, see Item1A of the Company’s Annual Report on Form 10-K for the year ended December31, 2008 and revisions in Item 1A of the Company’s Quarterly Report on Form 10-Q for the period ended September 30, 2009.Some of these risks include current economic conditions, increases in operating costs including fuel, competition, labor costs and relations, our significant indebtedness, inability to meet cost reduction goals, terrorist attacks, seasonal fluctuations in our financial results, an aircraft accident, laws and regulations, and government fees and taxes.All of the forward-looking statements are qualified in their entirety by reference to the risk factors discussed therein. We operate in a continually changing business environment, and new risk factors emerge from time to time. Management cannot predict such new risk factors, nor can it assess the impact, if any, of such new risk factors on our business or events described in any forward-looking statements. We expressly disclaim any obligation to publicly update or revise any forward-looking statements after the date of this report to conform them to actual results. Over time, our actual results, performance or achievements will likely differ from the anticipated results, performance or achievements that are expressed or implied by our forward-looking statements, and such differences might be significant and materially adverse. ALASKA AIRLINES – MAINLINE Forecast Information Forecast Q1 2010 Change Y-O-Y Forecast Full Year 2010 Change Y-O-Y Capacity (ASMs in millions) 5,520 flat 23,600 2 % Cost per ASM excluding fuel and special items (cents)* 8.4 – 8.5 0% – 1 % 8.0 (3 )% Fuel gallons (000,000) 72 (2 )% 303 (1 )% Economic fuel cost per gallon** $ 2.20 15 % ** ** *For Alaska, our forecasts of mainline cost per ASM excluding fuel are based on forward-looking estimates, which will likely differ from actual results. **Because of the volatility of fuel prices, actual amounts may differ significantly from our estimates. Our economic fuel cost per gallon estimate for the first quarter includes the following per-gallon assumptions:crude oil cost – $1.83 ($77 per barrel); refining margin – 22 cents; taxes and fees – 15 cents; break-even on settled hedges. Full-year estimates would not be meaningful at this time. Changes in Advance Booked Load Factors (percentage of ASMs that are sold) January February March Point Change Y-O-Y +6.0 pts +6.0 pts +3.5 pts ALASKA – PURCHASED CAPACITY Alaska has Capacity Purchase Agreements (CPA) with Horizon for certain routes and with a third party for service between Anchorage and Dutch Harbor, AK. Forecast Information (Horizon CPA) Forecast Q1 2010 Change Y-O-Y Forecast Full Year 2010 Change Y-O-Y Capacity (ASMs in millions) 350 17 % 1,475 8 % Cost per ASM (cents)* 19.6 (1 )% 19.5 (1 )% * Costs associated with the Horizon CPA agreement represent the amount paid by Alaska to Horizon for operating costs plus a specified profit margin and are eliminated in consolidation. Changes in Advance Booked Load Factors (percentage of ASMs that are sold) January February March Point Change Y-O-Y +5.5 pts +6.5 pts +2.5 pts 2 HORIZON AIR Forecast
